PER CURIAM: *
The Federal Public Defender appointed to represent Wilford Ray Ellis has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Ellis filed a letter requesting more time to file a response to the Anders brief, and he was given more time. However, he never filed a response.
To the extent that Ellis’s pro se effort to withdraw his plea at sentencing raises a claim of ineffective assistance of counsel, the record is insufficiently developed; we therefore decline to consider it without prejudice to his right to raise it on collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.2014). We have reviewed counsel’s brief, the relevant portions of the record reflected therein, and Ellis’s initial letter. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.